Citation Nr: 0408422	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Columbia, 
South Carolina which, in pertinent part, determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for a psychiatric disorder and a back 
disability, and which denied service connection for hepatitis 
C and diabetes mellitus.  A videoconference hearing was held 
before the undersigned veterans law judge in March 2003.  

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a 
psychiatric disorder and a back disability are addressed in 
the REMAND portion of this decision.  These issues are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Hepatitis C began years after service and was not caused 
by any incident of service.

3.  The veteran did not have service in Vietnam.

4.  Diabetes mellitus began years after service and was not 
caused by any incident of service.

CONCLUSION OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This law is applicable to this appeal.  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The 
VCAA and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  See also VAOPGCPREC 1-2004.

The file shows that by letters dated in December 2000 and May 
2001, the October 2001 rating decision, the March 2002 and 
August 2002 statements of the case, and the August 2002 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claims 
and what evidence the VA would obtain.  Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  The veteran has provided 
pertinent evidence and testimony, VA examinations have been 
conducted, and relevant medical records have been obtained to 
the extent possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

Factual Background

The veteran served on active duty in the U.S. Navy from 
February 1970 to December 1971.  His service personnel 
records reflect that he was awarded the Vietnam Service Medal 
for operations on board the U.S.S. Preble in 1971.

The veteran's service medical records reflect that on medical 
examination performed for enlistment purposes in January 
1970, his endocrine system was clinically normal.  No tattoos 
were noted, and hepatitis was not noted.  In a January 1970 
report of medical history, the veteran denied a history of 
liver trouble or jaundice.

On medical examination performed for separation purposes in 
November 1971, the veteran's endocrine system was listed as 
normal.  Urinalysis tests were negative for sugar.  Hepatitis 
was not noted.  Two copies of the veteran's separation 
examination report are on file.  Both copies include a 
typewritten note to the effect that the veteran had a 
vaccination scar on the upper left arm.  On one of the 
copies, the following words are handwritten:  "T.T. BIRD R 
FOREARM" and "T.T. "TT" L FOREARM".  These handwritten 
entries are not present on the other copy of this examination 
report.  Service medical records are negative for hepatitis 
or diabetes mellitus.

At an August 1977 VA examination, the veteran reported that 
he had gunshot wounds to the head and chest in May 1977 and 
underwent neurosurgery.  On examination, there was a gunshot 
scar on the forehead.  The examiner found no general medical 
disease.

VA outpatient treatment records dated from 1998 to 2000 
reflect treatment for Type II diabetes mellitus, hepatitis C, 
and obesity.  A September 1998 treatment note shows that the 
veteran was treated for diabetes mellitus; he was reportedly 
first diagnosed with this disease two years previously.  An 
April 1999 treatment record shows that the veteran was 
diagnosed with Type II diabetes mellitus.  The veteran 
reported that he had this condition for two to three years, 
and reported that his father had diabetes mellitus.  The 
examiner noted that the veteran was overweight.  The first 
post-service medical evidence of hepatitis C is dated in 
1999.  An August 1999 treatment note shows that the veteran 
was reportedly diagnosed with hepatitis C exposure 
approximately three years ago.  The diagnoses were hepatitis 
C exposure and diabetes.  A September 1999 treatment note 
reflects that the veteran gave a history of polysubstance 
abuse including intravenous use in the distant past.  The 
diagnosis was chronic hepatitis C.  An October 1999 liver 
biopsy revealed early active cirrhosis and moderate chronic 
active hepatitis, most likely due to virus C.

In September 2000, the RO received the veteran's claims for 
service connection for hepatitis C and diabetes.  He enclosed 
private medical records, including a June 2000 outpatient 
treatment record from D. M. Keith, MD, which reflects that 
the veteran had been treated with Interferon for hepatitis C 
for the past six months.  In July 2000, the veteran was 
hospitalized at Wallace Thomson Hospital for thrombosis of 
the superficial femoral and popliteal vein.  On admission, 
the veteran reported a history of hepatitis C, and gave a 
history of a gunshot wound to the chest and head, with 
surgery to remove a bullet from the skull.  He related that 
he had been diabetic for three to four years.

At an April 2001 VA examination, the veteran reported that he 
was diagnosed with diabetes mellitus in 1997, and diagnosed 
with hepatitis C in November 1999.  The pertinent diagnoses 
were non-insulin-dependent diabetes mellitus, and hepatitis 
C.

By a letter to the veteran dated in May 2001, the RO 
requested that he provide information regarding possible 
exposure to hepatitis during service.

By a statement dated in May 2001, the veteran related that 
during service he had many high-risk sexual encounters around 
the world.  He said that while overseas during service he was 
tattooed and had one ear pierced.

At a June 2001 VA examination, the veteran denied ever 
receiving any blood transfusions.  He said he had multiple 
sexual partners while he was abroad in Hong Kong, Vietnam, 
and at home.  He said that he received tattoos on both arms 
in Hong Kong in 1971, and had an ear pierced in 1971.  The 
veteran denied alcohol abuse.  The pertinent diagnoses were 
diabetes and hepatitis C.  The examiner stated, "The veteran 
could have hepatitis C from many reasons because the patient 
had a high-risk life profile.  He had multiple sexual 
partners abroad and in this country, and had tattooing done 
on both arms abroad.  The hygiene and sterility of the 
instruments abroad is a big question mark.  Also he had an 
ear piercing done abroad.  Any of this could be a part of his 
hepatitis C infection.  It is difficult to say whether he got 
it while he was on active duty or because of his high-risk 
behavior in the past."

A September 2001 report of contact reflects that the veteran 
verbally informed a RO employee that he did not serve "in 
country" in Vietnam.

By a statement dated in October 2001, the veteran said that 
during service in the Navy, he served off the coast of 
Vietnam but was not "on ground".  He added, "Although I 
didn't actually step foot on ground - the herbicide was 
carried through the air - I could have been exposed!"

By a statement dated in March 2002, the veteran said he was 
never tested for hepatitis C during service.  He contended 
that he could have been exposed to hepatitis C during service 
when he received inoculations.  With respect to his claim for 
diabetes, he noted that he was awarded the Vietnam Service 
Medal, and said he was "there" for approximately 30+ days, 
and his ship patrolled offshore but did not dock.  By a 
statement dated in August 2002, he asserted that his Vietnam 
service included service in the waters offshore.  He 
contended that his family had no history of diabetes.

At a March 2003 Board videoconference hearing, the veteran 
reiterated many of his assertions.  He testified that he 
never set foot upon the ground in Vietnam, that he served 
aboard ship, and that his ship never docked in Vietnam.  He 
said his ship supported the carriers, and carried ammunition.  
He said he could not say if he was ever exposed to Agent 
Orange.  He contended that service connection should be 
awarded for diabetes mellitus because no one else in his 
family had it.  He said that his in-service risk factors for 
hepatitis were tattoos and multiple sex partners.  He said he 
could think of no other way in which he could have contracted 
hepatitis.  He denied intravenous drug use and blood 
transfusions.  He said that he was diagnosed with hepatitis C 
in 1999, and a doctor told him that he probably had hepatitis 
C for about twenty years.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Hepatitis C 

The veteran claims service connection for chronic hepatitis 
C, which he asserts, was incurred during military service as 
a result of tattoos, multiple sex partners, or ear piercing.

Service medical records are negative for hepatitis C, and the 
first post-service diagnosis of hepatitis C is dated in 1999, 
approximately 28 years after service.  A September 1999 
treatment note reflects that the veteran gave a history of 
polysubstance abuse including intravenous use in the distant 
past.  The diagnosis was chronic hepatitis C.  An October 
1999 liver biopsy revealed early active cirrhosis and 
moderate chronic active hepatitis, most likely due to virus 
C.  At a June 2001 VA examination, the examiner stated, "The 
veteran could have hepatitis C from many reasons because the 
patient had a high-risk life profile.  He had multiple sexual 
partners abroad and in this country, and had tattooing done 
on both arms abroad.  The hygiene and sterility of the 
instruments abroad is a big question mark.  Also he had an 
ear piercing done abroad.  Any of this could be a part of his 
hepatitis C infection.  It is difficult to say whether he got 
it while he was on active duty or because of his high-risk 
behavior in the past."

There is no medical evidence linking the veteran's current 
hepatitis C with incidents of service.  In this regard, the 
Board notes that on one occasion, the veteran reported a 
history of intravenous drug use, and that he has undergone 
surgery after receiving a gunshot wound to the head.  The VA 
doctor's statement to the effect that current hepatitis C 
could be related to events in service is too speculative and 
inconclusive to place the evidence in equipoise.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

The veteran has asserted that he incurred hepatitis C during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the evidence demonstrates that hepatitis C 
began many years after service and was not caused by any 
incident of service; the condition was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim for service connection.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Diabetes Mellitus 

The veteran contends that he incurred Type II diabetes 
mellitus as a result of in-service herbicide exposure.

Service incurrence will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including Type II diabetes that 
become manifest to a compensable degree within a year after 
last Vietnam service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  Service in Vietnam 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2003). Service connection based on herbicide 
exposure may also be established with proof of actual direct 
causation, although such carries a very difficult burden of 
proof.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for diabetes mellitus, 
and the first post-service medical evidence of a diagnosis of 
diabetes mellitus is dated in the 1990s, more than 20 years 
after separation from service.  

The veteran served in the Navy, and was awarded the Vietnam 
Service Medal for operations on board the U.S.S. Preble in 
1971.  The veteran has provided statements and testimony to 
the effect that he never set foot in Vietnam, and that his 
ship did not dock in Vietnam.  As the veteran did not have 
service in Vietnam, the Agent Orange presumption of service 
connection for Type II diabetes mellitus does not   apply to 
this case.  Diabetes mellitus was not shown within the 1-year 
presumptive period after active duty.  While the evidence 
demonstrates that the veteran currently has Type II diabetes 
mellitus, there is no medical evidence linking such disease 
with service.  

The weight of the evidence demonstrates that diabetes 
mellitus began many years after service and was not caused by 
any incident of service; the condition was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim for service connection.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 

ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus, claimed as due to 
in-service herbicide exposure, is denied.



REMAND

With respect to the veteran's application to reopen 
previously denied claims for service connection for a 
psychiatric disorder and a back disability, the Board finds 
that although additional delay is regrettable, further 
development is necessary prior to appellate review.

With regard to claims for service connection, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The medical evidence reflects that the veteran currently has 
lumbar facet joint syndrome, degenerative disc disease of the 
entire spine.  Service medical records reflect that the 
veteran was treated for back pain.  The Board finds that a VA 
examination is required to obtain a medical opinion regarding 
the etiology of the veteran's current back disabilities.  38 
U.S.C.A. § 5103A(d) (West 2002).

Similarly, the medical evidence reflects that the veteran 
currently has cyclothymia, major depression, and organic 
personality disorder.  Service medical records reflect that 
in September 1971, he was diagnosed with mild depressive 
reaction.  The Board finds that a VA examination is required 
to obtain a medical opinion regarding the etiology of the 
veteran's current psychiatric disorders.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any other 
applicable legal precedent. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether any current back disability is 
related to service.  The examiner should 
review the claims folder prior to 
completing the examination report, and 
should note in the examination report 
that such review has taken place.  

The examiner should express an opinion as 
to whether it
is at least as likely as not (i.e., 
probability of 50 percent or more) that 
any current back disability is related to 
military service.  

3.  The veteran should be afforded a VA 
psychiatric to determine whether any 
current psychiatric disorder is related 
to service.  The examiner should review 
the claims folder prior to completing the 
examination report, and should note in 
the examination report that such review 
has taken place.  

The examiner should express an opinion as 
to whether it
is at least as likely as not (i.e., 
probability of 50 percent or more) that 
any current psychiatric disorder is 
related to military service.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claims.

5.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's applications to reopen 
previously denied claims for entitlement 
to service connection for a back 
disability and a psychiatric disorder.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



